Citation Nr: 1819559	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-18 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a rating in excess of 60 percent for a right total knee replacement with residual scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1977 to February 1977, and from August 1978 to December 1981.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied a rating in excess of 30 percent for the service-connected total right knee replacement with residual scars, previously degenerative joint disease and ligament laxity, right knee.  In September 2015, the Board remanded this matter for additional development.  In an October 2016 rating decision, the RO granted a 60 percent rating for the Veteran's service-connected total knee replacement, effective March 1, 2011.  The Veteran continued his appeal for an even higher rating.


FINDING OF FACT

Effective from March 1, 2011, the Veteran's service-connected right total knee replacement has been awarded the maximum rating allowed under the law. 


CONCLUSION OF LAW

A rating greater than 60 percent is not available.  38 U.S.C. §§ 1155; 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in September 2011.  The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were conducted in October 2011 and May 2016.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained, and he has not identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  Additionally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  The Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background and Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that the Veteran underwent a right total knee replacement on January 26, 2010, and, effective from that date, his service-connected right knee disability has been rated under Diagnostic Code (DC) 5055.  Under DC 5055, a 100 percent rating is assigned for prosthetic replacement of the knee joint for one year following implantation of prosthesis.  Subsequently, a 60 percent evaluation may be assigned for knee replacement (prosthesis) with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the knee disability is rated by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, DC 5055.

As noted above, in an October 2016 rating decision, the RO granted an increased, 60 percent, rating for the service-connected right total knee replacement under 38 C.F.R. § 4.71a, DC 5055.  This rating is assigned status post total knee replacement with chronic residuals consisting of severe painful motion or weakness in the knee.  No higher rating is available under this provision or any other provision governing the evaluation of knee disabilities.  See 38 C.F.R. § 4.71a, DCs 5256 - 5263.  Also, a combined rating greater than 60 percent for the right knee is prohibited by the amputation rule, as 60 percent is the highest rating available for amputation of the leg above the knee.  38 C.F.R. §§ 4.68, 4.71a, DCs 5163, 5164.  Thus, the Board finds that a rating in excess of 60 percent for the service-connected right knee disability is not warranted effective from March 1, 2011.  Finally, a May 2016 VA examination confirmed that while the Veteran has post-surgical scars of the right knee, they are not painful or unstable, and do not have a total area equal to or greater than 39 square centimeters. As such a separate compensable rating for right knee scars is not warranted.

	(CONTINUED ON NEXT PAGE)



The preponderance of the evidence is against the claim for a higher rating during this period, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A rating in excess of 60 percent for right total knee replacement with residual scars is denied.




____________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


